    Case 17-09233         Doc 33     Filed 10/14/18 Entered 10/14/18 23:23:26                Desc Imaged
                                     Certificate of Notice Page 1 of 3
Form ntcdsm

                                  UNITED STATES BANKRUPTCY COURT
                                        Northern District of Illinois
                                             Eastern Division
                                             219 S Dearborn
                                                7th Floor
                                            Chicago, IL 60604


                                                  Case No.: 17−09233
                                                      Chapter: 13
                                                Judge: Pamela S. Hollis

In Re:
   Patricia Bentz
   1599 N Farnsworth Ave Apt 103
   Aurora, IL 60505−1545
Social Security / Individual Taxpayer ID No.:
   xxx−xx−8746
Employer Tax ID / Other nos.:


                                            NOTICE OF DISMISSAL



You are hereby notified that an Order Dismissing the above case was entered on October 12, 2018




                                                           FOR THE COURT


Dated: October 12, 2018                                    Jeffrey P. Allsteadt , Clerk
                                                           United States Bankruptcy Court
        Case 17-09233        Doc 33    Filed 10/14/18 Entered 10/14/18 23:23:26             Desc Imaged
                                       Certificate of Notice Page 2 of 3
                                      United States Bankruptcy Court
                                      Northern District of Illinois
In re:                                                                                  Case No. 17-09233-PSH
Patricia Bentz                                                                          Chapter 13
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0752-1           User: vgossett               Page 1 of 2                   Date Rcvd: Oct 12, 2018
                               Form ID: ntcdsm              Total Noticed: 42


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 14, 2018.
db              Patricia Bentz,    1599 N Farnsworth Ave Apt 103,     Aurora, IL 60505-1545
25695494       +Anesthesia Assoc.,    POB 686,    DeKalb IL 60115-0686
25472744       +Association Property Management Inc,     P.O. Box 976,    Oswego, IL 60543-0976
25472746       +Atg Credit Llc,    1700 W Cortland St,    Ste 2,    Chicago, IL 60622-1131
25472750       +Citibank/Best Buy,    Centralized Bk/Citicorp Credt Srvs,     Po Box 790040,
                 St Louis, MO 63179-0040
25472754       +Deer Run of Oswego Condo Assoc. C/O,     Keay and Costello P.C.,     128 S. County Farm Road,
                 Wheaton, IL 60187-2400
25500784       +Deer Run of Oswego Condominium Association,      128 S. County Farm Road,    Wheaton, IL 60187-2400
25472756       +Dr. Joseph Michels D.M.D.,     201 N. Constitution Dr.,    Aurora, IL 60506-3200
25472758       +Kendall County Sheriff,    1102 Cornell Lane,     Yorkville, IL 60560-9597
25472759        Laboratory Corp of America,     P.O. Box 2240,    Burlington, NC 27216-2240
25472763       +NCB Management Services Inc,     P.O. Box 1099,    Langhorne, PA 19047-6099
25472764       +Old Second National Ba,    37 S River,    Aurora, IL 60506-4172
25516945       +Old Second National Bank,    37 S River St,     Aurora IL 60506-4172
25472765       +Presence Mercy Medical Center,     1325 N. Highland Ave,    Aurora, IL 60506-1449
25695513       +Raymond Kincaid MD C/O,    Emergency Room Physicians,     265 Brookview Centre Way,
                 Knoxville TN 37919-4049
25472766       +Rush Copley Medical Center,     2000 Ogden Ave,    Aurora, IL 60504-5893
25500783       +Vincent M. Canale,    128 S. County Farm Road,     Wheaton, IL 60187-2400
25472771       +Visiting Nurses Association,     400 N. Highland,    Aurora, IL 60506-5834

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
25472745       +EDI: ATTWIREBK.COM Oct 13 2018 05:13:00       AT&T Services,    Karen A. Cavagnaro, Lead Paralegal,
                 One AT&T Way, Room 3A104,    Bedminster, NJ 07921-2693
25752741        EDI: RESURGENT.COM Oct 13 2018 05:13:00       Ashley Funding Services, LLC its successors and,
                 assigns as assignee of Laboratory,     Corporation of America Holdings,
                 Resurgent Capital Services,    PO Box 10587,    Greenville, SC 29603-0587
25472747       +EDI: BANKAMER.COM Oct 13 2018 05:13:00       Bank Of America,    Nc4-105-03-14,    Po Box 26012,
                 Greensboro, NC 27420-6012
25472748       +EDI: CAPITALONE.COM Oct 13 2018 05:13:00       Capital One / Carson,
                 Attn: General Corres/Bankruptcy,     Po Box 30285,   Salt Lake City, UT 84130-0285
25472751       +EDI: WFNNB.COM Oct 13 2018 05:13:00       Comenity Bank/Carsons,    Po Box 182125,
                 Columbus, OH 43218-2125
25472753        E-mail/Text: comedbankruptcygroup@exeloncorp.com Oct 13 2018 01:34:13        Commonwealth Edison,
                 P.O. Box 6111,    Carol Stream, IL 60197-6111
25695514        E-mail/Text: comedbankruptcygroup@exeloncorp.com Oct 13 2018 01:34:13        Commonwealth Edison,
                 P.O. Box 6111,    Carol Stream, lL 60197-6111
25472752       +E-mail/Text: comedbankruptcygroup@exeloncorp.com Oct 13 2018 01:34:13        Commonwealth Edison,
                 P.O. Box 805379,    Chicago, IL 60680-4179
25472755       +EDI: DISCOVER.COM Oct 13 2018 05:13:00       Discover Financial,    Po Box 3025,
                 New Albany, OH 43054-3025
25472760       +EDI: RMCB.COM Oct 13 2018 05:13:00       Laboratory Corp. of America C/O,
                 American Medical Collection Agency,     4 Westchester Plaza, Building 4,
                 Elmsford, NY 10523-1612
25472761       +EDI: MID8.COM Oct 13 2018 05:13:00       Midland Credit Managment,    2365 Northside Drive,
                 Ste 300,    San Diego, CA 92108-2709
25472762       +EDI: MID8.COM Oct 13 2018 05:13:00       Midland Funding,    Attn: Bankruptcy,    Po Box 939069,
                 San Diego, CA 92193-9069
25806796       +EDI: MID8.COM Oct 13 2018 05:13:00       Midland Funding, LLC,
                 Midland Credit Management, Inc. as agent,     Midland Funding, LLC,    PO Box 2011,
                 WARREN, MI 48090-2011
25695512       +E-mail/Text: mmrgbk@miramedrg.com Oct 13 2018 01:33:29        Miramed Revenue Group,
                 360 E 22nd Street,    Lombard IL 60148-4924
25848902        EDI: PRA.COM Oct 13 2018 05:13:00       Portfolio Recovery Associates, LLC,     Successor to,
                 U.S. BANK NATIONAL ASSOCIATION,    POB 41067,    Norfolk, VA 23541
25807896        EDI: Q3G.COM Oct 13 2018 05:13:00       Quantum3 Group LLC as agent for,    MOMA Funding LLC,
                 PO Box 788,    Kirkland, WA 98083-0788
25479853       +EDI: RMSC.COM Oct 13 2018 05:13:00       Synchrony Bank,   c/o PRA Receivables Management, LLC,
                 PO Box 41021,    Norfolk, VA 23541-1021
25472768       +EDI: RMSC.COM Oct 13 2018 05:13:00       Synchrony Bank/ JC Penneys,    Attn: Bankruptcy,
                 Po Box 956060,    Orlando, FL 32896-0001
25472769       +EDI: RMSC.COM Oct 13 2018 05:13:00       Synchrony Bank/Care Credit,    Attn: Bankruptcy,
                 Po Box 965060,    Orlando, FL 32896-5060
25472770       +EDI: RMSC.COM Oct 13 2018 05:13:00       Synchrony Bank/Walmart,    Attn: Bankruptcy,
                 Po Box 956060,    Orlando, FL 32896-0001
25472767        EDI: RMSC.COM Oct 13 2018 05:13:00       Synchrony bank,   P.O. Box 965022,
                 Orlando, FL 32896-5022
25472757        EDI: USBANKARS.COM Oct 13 2018 05:13:00       Elan Financial Services,    Cardmember Service,
                 P.O. Box 108,    Saint Louis, MO 63166-0108
25472749        EDI: USBANKARS.COM Oct 13 2018 05:13:00       Cardmember Service,    P.O. Box 790408,
                 Saint Louis, MO 63179-0408
25472772       +EDI: WFFC.COM Oct 13 2018 05:13:00       Wells Fargo Bank Card,    Mac F82535-02f,    Po Box 10438,
                 Des Moines, IA 50306-0438
          Case 17-09233            Doc 33       Filed 10/14/18 Entered 10/14/18 23:23:26                         Desc Imaged
                                                Certificate of Notice Page 3 of 3


District/off: 0752-1                  User: vgossett                     Page 2 of 2                          Date Rcvd: Oct 12, 2018
                                      Form ID: ntcdsm                    Total Noticed: 42


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
                                                                                            TOTAL: 24

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 14, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 12, 2018 at the address(es) listed below:
              Benjamin Rooney    on behalf of Creditor   Deer Run of Oswego Condominium Association
               ben@keaycostello.com, kim@keaycostello.com
              Glenn B Stearns   mcguckin_m@lisle13.com
              Mary A Leuthner   on behalf of Debtor 1 Patricia Bentz mleuthner@pslegal.org
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
                                                                                            TOTAL: 4
